


Exhibit 10.10.1

 

VENOCO, INC.

 

2012 STOCK-BASED CASH INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT

 

This Stock Appreciation Rights Agreement (the “Agreement”), is made as of the
       day of December, 2012, by and between Venoco, Inc., a Delaware
corporation (the “Company”), and                          (the “Participant”).

 

RECITAL

 

The Company desires to provide incentives for Participant to exert maximum
efforts for the success of the Company and its Affiliates, and in furtherance of
same wishes to enable the Participant to benefit from the increase in value of
Denver Parent’s common stock, par value $0.01 per share, pursuant to the terms
and conditions of the Venoco, Inc. 2012 Stock-Based Cash Incentive Plan (the
“Plan”) and this Agreement.  Capitalized terms not defined herein have the
meanings ascribed to them in the Plan.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.                                      GRANT OF STOCK APPRECIATION RIGHT.  The
Company has granted to the Participant a stock appreciation right (the “Stock
Appreciation Right” or “SAR”) covering                  shares of Common Stock
of Denver Parent at a base price of $         per share (the “Base Price”),
subject to the terms and conditions of this Agreement and the Plan.

 

2.                                      TERM.  The Stock Appreciation Rights
granted hereby shall expire on                            (the “Expiration
Date”), unless sooner terminated or modified under the provisions of this
Agreement or the Plan.

 

3.                                      VESTING.  The Stock Appreciation Right
shall vest and shall be exercisable by the Participant in accordance with the
following schedule, provided the Participant remains in the Continuous Service
of the Company from the date of grant through vesting dates below:

 

Date

 

Number of 
SARs Vested
(incremental)

 

 

 

Date of Grant

 

 

First Anniversary

 

 

Second Anniversary

 

 

Third Anniversary

 

 

Fourth Anniversary

 

 

 

--------------------------------------------------------------------------------


 

4.                                      NON-ASSIGNABILITY.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of this Stock
Appreciation Right not specifically permitted in the Plan shall be null and void
and without effect.

 

5.                                      TERMINATION OF CONTINUOUS SERVICE; DEATH
OR DISABILITY.  The default provisions of Section 6(c)(v) and (vi) of the Plan
shall apply in the event of the termination of Participant’s Continuous Service,
Disability, or death prior to the Expiration Date.

 

6.                                      EXERCISE.

 

(a)                                 Once vested, this Stock Appreciation Right
may be exercised in whole or in part during a designated Exercise Period, at the
discretion of the Participant; provided, however, that the Board or the
Committee, in their discretion, may establish a minimum amount of shares under
this Stock Appreciation Right that may be exercised at any time.  The
Participant hereby acknowledges and agrees to comply with any such exercise
limitations.

 

(b)                                 The Stock Appreciation Right shall be
exercisable by the delivery to the Secretary of the Company of:

 

(i)                                     an executed Stock Appreciation Right
Exercise Notice in substantially the form attached hereto as Exhibit A or such
other form as the Board or the Committee may require from time to time (the
“Exercise Notice”); and

 

(ii)                                  if exercised by anyone other than the
Participant, documents reasonably satisfactory to the Company (or counsel for
the Company) that such individual is entitled to exercise the Stock Appreciation
Right under the terms of the Plan and this Agreement.

 

(c)                                  Upon exercise, the Company shall pay to the
Participant in cash an amount equal to the product of (x) the excess of (A) the
Fair Market Value of the Common Stock on the exercise date over (B) the Base
Price, multiplied by (y) the number of shares of Common Stock as to which this
Stock Appreciation Right is exercised.

 

7.                                      SECURITIES LAW COMPLIANCE.   The
Participant acknowledges that the Stock Appreciation Right is not being
registered under the Securities Act or applicable state securities laws.  The
Participant, by executing this Agreement, hereby makes the following
representations to the Company and to Denver Parent and acknowledges that the
Company’s and Denver Parent’s reliance on federal and state securities law
exemptions from registration and qualification may be predicated, in substantial
part, upon the accuracy of these representations:

 

(a)                                 The Participant is acquiring the Stock
Appreciation Right solely for the Participant’s own account, for investment
purposes only, and not with a view or an intent to sell, or to offer for resale,
any securities.

 

(b)                                 The Participant has had an opportunity to
ask questions and receive answers from the Company and from Denver Parent
regarding the terms and conditions of the Stock Appreciation Right.  The
Participant has been furnished with, and/or has access to, such information as
he/she considers necessary or appropriate for deciding whether to exercise the

 

2

--------------------------------------------------------------------------------


 

Stock Appreciation Right.  However, in evaluating the merits and risks of an
exercise of this Stock Appreciation Right, the Participant has and will rely
upon the advice of his/her own legal counsel, tax advisors, and/or investment
advisors.

 

(c)                                  The Participant is aware that the Stock
Appreciation Right may be of no practical value and that any value it may have
depends on its vesting and exercisability as well as an increase in the value of
the underlying shares of Common Stock to an amount in excess of the Base Price.

 

(d)                                 The Participant has read and understands the
restrictions and limitations set forth in the Plan and this Agreement, which are
imposed on the Stock Appreciation Right.

 

(e)                                  At no time was an oral representation made
to the Participant relating to the Stock Appreciation Right and the Participant
was not presented with or solicited by any promotional meeting or material
relating to the Stock Appreciation Right or the Common Stock.

 

8.                                      PLAN CONTROLLING.  This Stock
Appreciation Right and all rights of the Participant under this Agreement are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the Plan, which are incorporated herein by this reference. In the
event of a conflict or inconsistency between this Agreement and the Plan, the
Plan shall govern.  The Participant acknowledges receipt of a copy of the Plan
and agrees to be bound by the terms thereof and of this Agreement.  The
Participant acknowledges reading and understanding the Plan and this Agreement.

 

9.                                      NO STOCKHOLDER RIGHTS.  In no event
shall Participant have any rights as a stockholder of Denver Parent or of the
Company as a result of the receipt or exercise of this Stock Appreciation Right.

 

10.                               WITHHOLDING TAXES; 409A.

 

(a)                                 Withholding.  The Company shall be entitled
to perform all applicable federal, state, and local tax withholdings from any
amounts payable under this Agreement.

 

(b)                                 409A.  This Agreement is intended to be
exempt from Code Section 409A as a “stock appreciation right not providing for
the deferral of compensation,” as described in Treasury Regulation
Section 1.409A-1(b)(5)(1)(B), and the parties shall interpret this Agreement
accordingly.

 

11.                               NO LIABILITY OF BOARD COMMITTEE MEMBERS.  No
member of the Board or any Committee or their designees shall be personally
liable by reason of any contract or other instrument executed by such member or
on his behalf in his or her capacity as a member of the Board or Committee, nor
for any mistake of judgment made in good faith.

 

12.                               AMENDMENT.  The Plan and this Agreement may be
amended pursuant to Section 11 of the Plan.  Such amendment must be in writing
and signed by the Company.  The Company may, however, unilaterally waive any
provision of the this Agreement in writing to the

 

3

--------------------------------------------------------------------------------


 

extent such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

13.                               ARBITRATION.  Any dispute, controversy or
claim arising out of or relating to this Agreement, the Plan, and/or the
Exercise Notice, their enforcement or interpretation, or because of an alleged
breach, default, or misrepresentation in connection with any of their
provisions, will be determined exclusively by confidential, final and binding
arbitration in Denver, Colorado, pursuant to the Colorado Arbitration Act and
the rules of the American Arbitration Association.  The arbitration shall be
before a single neutral arbitrator mutually agreed upon by the parties or, if
the parties are unable to agree upon an arbitrator, the arbitrator shall be
selected pursuant to C.R.S. Section 13-22-205.  Disputes, controversies or
claims subject to final and binding arbitration under this Agreement include,
without limitation, all those that could otherwise be tried in court to a judge
or jury in the absence of this Section 13.  The Participant and the Company
agree that they each expressly waive any rights to have such matters heard or
tried before judge or jury in another tribunal.  The arbitrator’s award will be
final, binding, and conclusive upon the parties, subject only to judicial review
provided by statute, and a judgment rendered on the arbitration award can be
entered in any state or federal court having jurisdiction thereof.  Nothing in
this Section 13, however, shall limit the right of the parties to stipulate and
agree to conduct the arbitration before and pursuant to the then existing
rules of any other agreed-upon arbitration services provider.

 

14.                               NOTICE.  Any notice to be given under the
Agreement shall be in writing and addressed to the Company at its principal
office in Denver, Colorado to the attention of the Chief Executive Officer, with
a copy addressed to the attention of the General Counsel, and to the Participant
at the address reflected or last reflected on the Company’s payroll records, or
to such other address as is provided by the Participant in writing. Any notice
shall be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Employee,
Director or Consultant, shall be deemed to have been duly given as of the date
mailed in accordance with this provision.

 

15.                               GOVERNING LAW.  This Agreement and all rights
arising hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the state of Delaware, without regard to any
provisions thereof regarding conflict of laws.

 

NEITHER THE PLAN NOR THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT
THE RIGHT TO BE RETAINED IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY
AFFILIATE THEREOF, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE THEREOF, AS APPLICABLE, TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE AT ANY TIME WITH OR WITHOUT CAUSE.

 

* * * * *

 

4

--------------------------------------------------------------------------------


 

Executed as of the day and year first above written.

 

 

VENOCO, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

VENOCO, INC.

2012 STOCK-BASED CASH INCENTIVE PLAN

STOCK APPRECIATION RIGHT EXERCISE NOTICE

 

The undersigned (the “Participant”) hereby irrevocably gives notice to the
Company of Participant’s election to exercise all or a portion of the Stock
Appreciation Right granted pursuant to that certain Stock Appreciation Rights
Agreement dated as of                              (the “Stock Appreciation
Rights Agreement”) under the Venoco, Inc. 2012 Stock-Based Cash Incentive Plan
(the “Plan”). Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Stock Appreciation Rights Agreement, or if not
contained therein, in the Plan.

 

1.                                      Number of Rights Exercised.  Participant
hereby exercises the Stock Appreciation Right with respect to             shares
of Denver Parent’s Common Stock, effective as of the date this Exercise Notice
is delivered to the Secretary of the Company.

 

2.                                      No Stockholder Rights.  In no event
shall the exercise of the Stock Appreciation Right give Participant any
stockholder or other ownership rights in Denver Parent or the Company.

 

3.                                      Exercise Permitted.  By executing this
Agreement, the Participant and Company agree that the exercise is permitted
under any existing Plan administrative rules or regulations affecting the Stock
Appreciation Right.

 

4.                                      Investment Representations.  The
Participant hereby affirms the representations made by the Participant in
Section 7 of the Stock Appreciation Rights Agreement, effective as of the date
thereof and as of the date hereof.   Such representations are incorporated
herein by this reference.

 

5.                                      Plan and Stock Appreciation Rights
Agreement.  The Participant acknowledges that all of his/her rights are subject
to, and the Participant agrees to be bound by, all of the terms and conditions
of the Plan and the Stock Appreciation Rights Agreement, both of which are
incorporated herein by this reference.  If a conflict or inconsistency between
the terms and conditions of this Exercise Notice and of the Plan and Stock
Appreciation Rights Agreement shall arise, the terms of the Plan and/or Stock
Appreciation Rights Agreement shall govern.  The Purchaser acknowledges receipt
of a copy of all documents referenced herein and acknowledges reading and
understanding these documents and having an opportunity to ask any questions
that he/she may have had about them.  Any controversy or claim arising out of or
relating to this Exercise Notice shall be submitted to arbitration in accordance
with Section 13 of the Stock Appreciation Rights Agreement, and Delaware law
shall apply as provided in Section 15 of the Stock Appreciation Rights
Agreement.

 

6.                                      Entire Agreement.  This Exercise Notice,
the Stock Appreciation Rights Agreement, and the Plan together constitute the
entire agreement and supersede all prior

 

--------------------------------------------------------------------------------


 

understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.

 

 

PARTICIPANT:

 

ACCEPTED BY:

 

 

VENOCO, INC.

 

 

 

 

 

 

 

 

By:

 

Signature

 

 

 

 

 

 

 

 

 

Its:

 

Print Name

 

 

 

 

 

 

 

 

 

Date

 

 

 

2

--------------------------------------------------------------------------------
